Title: From Thomas Jefferson to Francis Eppes, 16 September 1821
From: Jefferson, Thomas
To: Eppes, Francis


						
						
					the same, and their language often quite so. Justinian is very illustrative of the doctrines of Equity, and is often appealed to, & Cooper’s edition is the best on account of the analogies & contrasts he has given of the Roman and English law. after Bracton, Reeves’s history of the English law may be read to advantage during this same hour or two of lighter law reading, select and leading cases of the Reporters may be successively read, which the several digests will have pointed out and referred to. one of these particularly may be named as proper to be turned to while reading Coke Littleton on Warranty. it explains that subject easily which Coke makes difficult and too artificial. this is a case in Vaughan’s reports, of Gardner & Sheldon, as well as I remember, for I quote by memory, and after an interval of near 60. years since I read it.I have here sketched the reading in Common law & Chancery which I suppose necessary for a reputable practitioner in those courts. but there are other branches of law in, which, altho’ it is not expected he should be an adept, yet, when it occurs to speak of them, it should be understandingly to a decent degree. these are the Admiralty law, Ecclesiastical law, and the Law of Nations. I would name as elementary books in these branches Molloy dejure maritime Brown’s Compend of the Civil and Admiralty law, 2.8vos the Jura Ecclesiastica. 2.8vos and Les institutions du droit de la Nature et des Gens de Reyneval 1.8vo.Besides these 6. hours of law-reading, light and heavy, and those necessary for the repasts of the day, for exercise and sleep, which suppose to be 10. or 12. there will still be 6. or 8. hours for reading history, Politics, Ethics, Physics, Oratory, Poetry, Criticism Etc as necessary as Law to form an accomplished lawyer.The letter to Dr. Cooper, with this as a supplement, will give you those ideas on a sufficient course of law reading, which I ought to have done with more consideration at the moment of your first request. Accept them now as a testimony of my esteem, and of sincere wishes for your success: and the family, unâ voce, desires me to convey theirs, with my own affectionate salutations.
						Th: Jefferson